 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1086 
In the House of Representatives, U. S.,

March 4, 2010
 
RESOLUTION 
Recognizing the importance and significance of the 2010 Census and encouraging each community within the Indian Country to name an elder to be the first member of that community to answer the 2010 Census. 
 
 
Whereas the decennial census is a responsibility of the Federal Government, mandated by article I, section 2 of the Constitution; 
Whereas, in the 2000 Census, 4.3 million people, or 1.5 percent of the total United States population, stated that they were American Indian or Alaska Native; 
Whereas, in the 2000 Census, 2.4 million people, or 1 percent of the United States population, stated that they were solely American Indian or Alaska Native; 
Whereas Native Americans are the descendants of the aboriginal, indigenous, native people who were the original inhabitants of and who governed the lands that now constitute the United States; 
Whereas the 2010 Census data is strictly confidential and Federal law prevents the information from being shared with any entity; 
Whereas the 2010 Census is quick, safe, and easy to complete; 
Whereas the census is a source of data on a number of issues of national importance, such as school attendance, educational attainment, and employment; 
Whereas areas are underserved by the Federal Government if significant portions of the population, especially those in low-income and minority neighborhoods, fail to participate in the census; 
Whereas full participation in the census is necessary to ensure an accurate depiction of the population of the United States; 
Whereas, April 1, 2010, is the date for the 2010 Census; 
Whereas the San Manuel Band Serrano Mission Indians in California propose to name an elder to be the first member of that community to answer the 2010 Census; 
Whereas it is hoped that the naming of an elder to be the first member of that community to answer the 2010 Census will encourage other members of that community to answer the 2010 Census; 
Whereas it is hoped that each other community within the Indian Country will name an elder to be the first member of their community to answer the 2010 Census; 
Whereas elders are looked upon as the trusted ones in the tribe who will have the most influence in carrying the message of how important an accurate 2010 Census count is; and 
Whereas elder participation in the 2010 Census count will encourage others to participate in the 2010 Census: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the importance and significance of the 2010 census and encourages full participation in this critical process; and 
(2)encourages each community within the Indian Country to name an elder to be the first member of that community to answer the 2010 Census. 
 
Lorraine C. Miller,Clerk.
